14 N.Y.3d 813 (2010)
926 N.E.2d 257
899 N.Y.S.2d 753
In the Matter of NORA S. ANDERSON.
No. 226.
Court of Appeals of New York.
Decided April 5, 2010.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, PIGOTT and JONES.


*814 OPINION OF THE COURT
On the Court's own motion, it is determined that the suspension of Honorable Nora S. Anderson, from the office of Surrogate, New York County, imposed by order of this Court dated December 29, 2008 and effective January 1, 2009 (11 NY3d 894 [2008]), is hereby terminated.
Taking no part: Judge SMITH.